Exhibit 11.1 AMBEV’S CODE OF BUSINESS CONDUCT Ambev is a company with activities in several countries, and in order to maintain it united, Ambev’s People must act according to common values and objectives. Here you will find the main ethical conduct principles that should guide your daily affairs and your relations in the Company. Understand, live and multiply these principles. We count on you! A MANUAL FOR BUSINESS CONDUCT AND PROFESSIONALISM Ambev’s Code of Business Conduct represents our commitment to responsible, ethical and transparent behavior, and mutual respect among our professionals. All of Ambev’s People must follow the ethical conduct standards herein. Read the information carefully. AMBEV’S CULTURE This Code of Business Conduct, together with our corporate values (our consumers come first, we make things happen, our people make the difference, we lead the way) plays an important part in building the foundation for Ambev's long-term success. Statement of policy: it is Ambev’s policy that its directors, officers and employees strictly comply with all applicable laws and regulations and observe the highest standards of business ethics. The Company’s reputation for honesty and integrity is an invaluable asset. Violation of the above policy can therefore seriously affect the Company. No Company employee has the authority to require any action that would violate this policy. This policy is subject to no waivers or exceptions because of competitive or commercial demands, industry customs or other exigencies. Any employee who deliberately violates this policy, or authorizes or allows a subordinate to violate it, is subject to disciplinary action, including potential dismissal. COMPLIANCE WITH APPLICABLE LAWS Relationships with customers, suppliers, competitors, employees and governmental bodies and officials are to be based on compliance with all applicable laws and regulations. All Ambev employees must understand the extent to which competition and antitrust laws affect their daily work. All affected employees must fully and constantly comply with the Introductory Manual on Competition and Antitrust Laws, as well as all applicable competition and antitrust laws. Any questions should be directed to the legal department. Guidelines for compliance with the Introductory Manual on Competition and Antitrust Laws and compliance with competition and antitrust laws are available from: · the Legal Department of your unit · the General Counsel of Ambev Competition and antitrust laws regulate dealings with competitors, customers, distributors and other third parties. They prohibit agreements with a competitor to set any terms of sale (prices, discounts, credit terms, etc.), to set production levels, divide customers or territories, or to boycott any customer. They also strongly limit the information the Company can share with competitors. Such laws vary in different markets and employees should seek expert legal advice on them. Ambev will respect all exchange controls and fiscal legislation of the countries in which it conducts its business. Ambev will also comply with anti-money laundering regulations (“know your customer”). ABOUT OUR RELATIONSHIPS Ambev’s People At the working environment Respect your fellows! Collaborate on the spirit of the team with loyalty and dignity. Create an excellent working environment by avoiding any form of embarrassment for yourself and others. The following are forbidden: · To use your position in order to ask for personal favors or services from subordinates. · All and every form of racial, sexual or religious discrimination, or those related to disabilities. · To offend your working colleagues or provoke a situation that may lead to physical confrontation. Remember: responsibility, reliability, cooperation and commitment to all colleagues and work will maintain high productivity and quality standards. This is for you, our leader! You must be an example of ethical behavior for all of Ambev’s People! Acknowledge each person’s merits and propitiate professional development equality according to the value and contribution of each employee. We do not admit decisions which affect employees’ professional careers that are based solely on personal relationships. Make sure your team receives continuous and adequate training, and updated information regarding Ambev’s policies. Individual responsibilities We are a company which is formed by “owners”. Ambev’s People behave as “business owners”, placing their interest in the freedom to identify opportunities and eliminate inefficiencies, adopting thus the correct actions for each case. As an “owner”, you are compelled to: ·
